Citation Nr: 1629244	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  05-39 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome of the right hand prior to November 2, 2015 and in excess of 30 percent from November 2, 2015.

4.  Entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the bilateral feet.

5.  Entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity prior to November 2, 2015 and entitlement to an initial rating in excess of 20 percent from November 2, 2015.  

6.  Entitlement to an initial compensable rating for sciatica of the right lower extremity prior to November 2, 2015 and entitlement to an initial rating in excess of 20 percent from November 2, 2015.  

7.  Entitlement to an initial rating in excess of 10 percent for left heel spur.  

8.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July to September 1989 and from June to September 1990.  The Veteran also had active service from February 2003 to April 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision (hypertension), a January 2007 rating decision (sciatica; irritable bowel syndrome), and a July 2008 rating decision (left heel spur; carpal tunnel syndrome; plantar fasciitis; cervical spine) by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

An informal conference before a Decision Review Officer (DRO) was held in February 2006.  The report of the conference is associated with the claims file.
In September 2009, the Veteran participated in a local hearing.  In addition, the Veteran also participated in a hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  The hearing transcripts are associated with the claims file.  

In June 2013, the Board remanded the issues for entitlement to service connection for right knee disability and entitlement to service connection for headaches for additional development.  A December 2015 rating decision granted service connection for right knee disability and granted service connection for headaches.  Review of the record does not reflect any disagreement with the decision.  This action represents a total grant of the benefits sought with respect to the issues and the issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

A December 2015 Supplemental Statement of the Case granted a higher rating of 30 percent for right carpal tunnel syndrome effective November 2, 2015, granted a higher initial rating of 20 percent for sciatica, left lower extremity, and granted a higher initial rating of 20 percent for sciatica, right lower extremity.  Staged ratings have been created and the issues have been characterized as they appear on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

As noted above, the Veteran was provided a hearing before the undersigned VLJ in March 2013.  It appears that the Veteran was sent another letter in April 2015 regarding a scheduled hearing although a December 2014 report of general information noted that the Veteran phoned to cancel his video hearing requested in November 2014.  In February 2015 correspondence from the Veteran, he questioned why he was scheduled for a hearing and stated that he already had a hearing with respect to the issues on appeal.  The Board finds that another hearing was not requested by the Veteran.  

In addition, a January 2014 signed statement from the Veteran indicated that he no longer wished to be represented by his private attorney.  A statement signed in February 2015 noted that the Veteran no longer wanted the services of his private attorney and that he had no elected anyone else to assist him with his claims.  The Veteran has not designated another representative and is recognized as pro se.

The issues of entitlement to service connection for hypertension and entitlement to service connection for cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entirety of the appeal period, the carpal tunnel syndrome of the right hand was manifested by moderate incomplete paralysis of the major extremity, but not severe incomplete paralysis.    

2.  The plantar fasciitis of the left foot is productive of moderate impairment and the plantar fasciitis of the right foot is productive of moderate impairment; there is no evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened or marked contraction of plantar fascia, marked tenderness under the metatarsal heads, dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity in either foot.

3.  Prior to November 2, 2015, the sciatica of the left lower extremity is manifested by mild incomplete paralysis, but not moderate incomplete paralysis.  

4.  From November 2, 2015, the sciatica of the left lower extremity is manifested by moderate incomplete paralysis, but not moderately severe incomplete paralysis.

5.  Prior to November 2, 2015, sciatica of the right lower extremity is manifested by mild incomplete paralysis, but not moderate incomplete paralysis.  

6.  From November 2, 2015, sciatica of the right lower extremity is manifested by moderate incomplete paralysis, but not moderately severe incomplete paralysis.

7.  The left heel spur is manifested by moderate, but not moderately-severe impairment.  

8.  The irritable bowel syndrome has been manifested by alternating diarrhea and constipation with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  For the entirety of the period on appeal, the criteria for a disability rating of 30 percent, but no higher for carpal tunnel syndrome, right hand, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8615 (2015).

2.  The criteria for a separate rating of 10 percent for plantar fasciitis, right foot, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.71a, Diagnostic Code 5284 (2015).

3.  The criteria for a separate rating of 10 percent for plantar fasciitis, left foot, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.71a, Diagnostic Code 5284 (2015).

4.  Prior to November 2, 2015, the criteria for entitlement to an initial rating in excess of 10 percent for sciatica, left lower extremity, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.120, 4.123, 4.124, 4.124(a), Diagnostic Code 8520 (2015).

5.  From November 2, 2015, the criteria for entitlement to an initial rating in excess of 20 percent for sciatica, left lower extremity, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.120, 4.123, 4.124, 4.124(a), Diagnostic Code 8520 (2015).

6.  Prior to November 2, 2015, the criteria for entitlement to an initial 10 percent rating for sciatica, right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.120, 4.123, 4.124, 4.124(a), Diagnostic Code 8520 (2015).

7.  From November 2, 2015, the criteria for entitlement to an initial rating in excess of 20 percent for sciatica, right lower extremity, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.120, 4.123, 4.124, 4.124(a), Diagnostic Code 8520 (2015).

8.  The criteria for entitlement to an initial rating in excess of 10 percent for a left heel spur are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.120, 4.123, 4.124, 4.124(a), Diagnostic Code 5284 (2015).

9.  The criteria for an initial rating of 30 percent for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the claims for higher ratings for carpal tunnel syndrome of the right hand and plantar fasciitis of the bilateral feet, the Veteran was provided a VA notice letter in June 2008 which satisfied the notice requirements.  

The Veteran is appealing the initial ratings assigned to his service-connected sciatica of the left lower extremity, sciatica of the right lower extremity,
left heel spur, and irritable bowel syndrome.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOCs discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.  The notice requirements have been met.

The Veteran's service medical treatment records, private medical treatment records, and VA medical treatment records are associated with the claims file.  Updated VA medical treatment records, to include the identified February 2012 examination, and magnetic resonance imaging (MRI) dated in March 2013 were obtained in compliance with the Board's June 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board's remand stated that a dated February 2013 opinion from Dr. D. was not associated with the record.  However, the Board observes that the opinion from Dr. D. was received by VA in February 2013 and is associated with the claims file.  The remand directives were substantially completed.  See Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

In addition, adequate VA examinations and opinions were obtained with respect to the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations note the Veteran's reported symptomatology and provided relevant medical information necessary to address the rating criteria with respect to his service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  Further, the November 2015 examination reports complied with the Board's June 2013 remand directives.  Stegall, 11 Vet. App. 268 (1998).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4). 

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file. Accordingly, the Board may proceed with a decision. 

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria- Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In every instance where the Rating Schedule does not provide a non-compensable evaluation for a diagnostic code, a non-compensable disability rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings", whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Carpal Tunnel Syndrome, Right Hand

The Veteran's carpal tunnel syndrome, right hand is rated under Diagnostic Code 8615, which provides ratings for neuritis of the median nerve.  Incomplete paralysis of the median nerve is rated under Diagnostic Code 8515, and neuralgia of the median nerve is rated under Diagnostic Code 8715.  Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent (minor) or 30 percent (major) disabling; and severe incomplete paralysis is 40 percent (minor) or 50 percent (major) disabling.  Complete paralysis of the median nerve warrants a 60 percent (minor) or 70 percent (major) evaluation with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8615.

38 C.F.R. § 4.123  provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-hand dominant for VA rating purposes.  38 C.F.R. § 4.69.

The Veteran was provided a VA medical examination in March 2008.  The claims file was reviewed.  The Veteran reported that his right hand was numb, tingling, and weak.  He had trouble holding a plate of food.  He was right handed.  He reported that he took Hydrocodone 5/500, 2 pills twice a day.  The summary of symptoms included numbness, paresthesias, and pain of the fingers, palm of hand, and wrist.  The type of paresthesias, dysesthesias, or other symptom was burning and tingling.  On physical examination, muscle strength was equal in bilateral upper extremities and grip strength 45 pounds in each hand.  The sensory function report noted decreased light touch on palmar surface of hand with normal position sense.  The affected nerve was the median nerve.  The detailed reflex exam was 1+ in every reflex tested.  There was no muscular atrophy and the function of the joint was not affected by the nerve disorder.  His usual occupation was listed as mail carrier.  He lost three to four weeks during the last 12-month period due to back pain, leg pain, and numbness.  Concerning the right hand carpal tunnel syndrome, the condition had significant effects on occupation, to include decreased manual dexterity and decreased strength of the upper extremity.  He had to hold the mail with the left hand, when holding in right hand, had to hold against the body.  He stated that he still used the right hand to sort the mail, but it was getting harder.  There were mild effects on chores, traveling, and feeding, and he had to drive with the left hand.  

During his September 2009 DRO hearing, the Veteran stated that his carpal tunnel syndrome manifested in pain in the right finger area up through the arm.  He stated that the condition was more painful when he had to work it.  He stated that it hurts more when he is working, sorting mail, or carrying a plate of food.  See hearing transcript page 12.  He stated that he would describe the pain as moderate and sometimes it would get severe.

A June 2009 VA neurology consult shows, on motor examination, the Veteran had 5/5 strength in bilateral upper extremities and 4/5 strength in bilateral lower extremities.  He had no atrophy of his muscles.  The Veteran had mild decreased sensation to pinprick in 2nd and 3rd fingers on both hands.  He had normal vibratory sensation, light touch, and position sense.  Deep tendon reflexes were 2+ in bilateral upper extremities, 3+ at bilateral patellas, 2+ at ankles and had downgoing toes bilaterally.  Gait was wide-based and mildly antalgic.  Romberg was negative.  

A February 2012 VA neurology consult shows that, on examination, motor strength was 5/5 throughout.  Deep tendon reflexes were 1+ and symmetrical.  Sensory examination showed decreased sensation in 2nd and 3rd fingers in both hands.  Coordination was normal and gait was steady.  

A February 2013 report from J. D., M.D., noted that the Veteran had pain in the right hand with numbness, pain, and dropped objects.  Dr. J. D. stated that the Veteran was a right-handed individual so he was more disabled from this than he would be if he was left-handed.  Physical examination showed compression test positive.  Dr. J. D. stated that he had numbness in the right and small fingers with a blockage at the wrist over the median nerve.  

In March 2013, the Veteran testified that he had difficulty picking up items that are flat, such as books.  He also stated that he had numbness in the wrists and fingers.  

The Veteran was provided a VA medical examination on November 2, 2015.  The claims file was reviewed.  A diagnosis of carpal tunnel syndrome, right hand was listed.  The Veteran reported that he had numbness in 2 to 4 digits with driving, using a knife to cut when cooking or keyboarding for 5 to 10 minutes.  He had been awakened with numbness in the right hand.  This will last 5 to 10 minutes.  On rare occasions, he will drop items with the right hand.  Incidentally, he had milder symptoms of numbness of the left hand with driving and keyboarding.  The dominant hand was listed as right hand.  Concerning the right upper extremity, there was no constant pain, no intermittent pain, moderate paresthesias and/or dysthesia, and moderate numbness.  Muscle strength testing was 5/5 in all areas tested.  Deep tendon reflexes were 2+ in biceps, triceps, and brachioradialis.  Sensory examination was normal in shoulder area, inner/outer forearm and decreased in hand/fingers.  Phalen's sign and Tinel's sign was positive for the right.  The radial nerve was normal.  The median nerve was noted to be manifested by incomplete paralysis.  The examiner noted that the Veteran's condition would have a moderate impairment in performing sedentary labor and also a moderate impairment in performing physical labor as use of hand and power tools would be affected.  

Prior to November 2, 2015, the Veteran's carpal tunnel syndrome, right hand, was rated as 10 percent disabling.   Given the evidence as outlined above, the Board finds that a 30 percent rating is warranted for moderate incomplete paralysis for the entire appeal period.  First, the Veteran provided competent and credible statements and testimony regarding the severity of his carpal tunnel syndrome.  During his September 2009 DRO hearing, he testified that he felt his pain was of a moderate degree.  In addition, the March 2008 VA examination report noted the Veteran's complaints of pain, numbness, weakness, dropping items, driving with the left hand, and that his hand hurt when performing tasks, particularly at work.  In addition, the March 2008 VA examiner stated that the condition had significant effects on occupation, to include decreased manual dexterity and decreased strength of the upper extremity.  In light of the findings, the Board finds that the Veteran's disability is more akin to moderate incomplete paralysis for the entire appeal period.   

However, the Board finds that a rating in excess of 30 percent for carpal tunnel syndrome, right hand, is not warranted.  The clinical findings do not reflect that the Veteran's carpal tunnel syndrome is productive of severe incomplete paralysis.  The Board acknowledges the Veteran's statements that he could have moderate to severe pain; however, the March 2008 VA examination report showed that muscle strength was equal in bilateral upper extremities and grip strength 45 pounds in each hand.  In addition, the November 2015 VA examination report showed that while there was moderate paresthesias and moderate numbness of the right upper extremity, there was no constant pain and no intermittent pain.  Muscle strength testing was 5/5 in all areas tested.  The Board considered the Veteran's reported symptoms in conjunction with the clinical findings of record and determines that a rating in excess of 30 percent is not warranted.   

The Board has considered other diagnostic codes; however, the VA examination reports do not reflect that any other nerve is affected aside from the median nerve, for which the Veteran is currently rated.  

In sum, there is no identifiable period that would warrant a rating in excess of 30 percent for the Veteran's carpal tunnel syndrome of the right hand.  Staged ratings are not appropriate.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 30 percent.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Plantar Fasciitis

The Veteran's service-connected plantar fasciitis of the bilateral feet is rated as 10 percent disabling under Diagnostic Codes 5299-5278.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  

The AOJ determined that the Veteran's plantar fasciitis would be rated under Diagnostic Code 5278, which provides ratings for acquired claw foot (pes cavus).  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.   Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

A June 2004 VA podiatry note shows that the Veteran complained of moderate to severe pain in the ball and heel, especially in his right foot, post resting.  The Veteran denied trauma.  Objectively, neurovascular status was intact in both lower extremities, there was no edema, clubbing, or cyanosis, and there was moderate pain with direct palpation of the right heel and also along the ball of the right foot without swelling, redness or open sores.  The examining physician noted that functional orthotics would be ordered.  

A September 2004 X-ray report showed no evidence of fracture, arthritic changes, with a small amount of calcification at the insertion of right Achilles tendon.  The impression was essentially normal feet. 

A May 2005 VA medical treatment record shows that the Veteran reported moderate to severe pain.  He stated that if he was on his feet for more than one hour a day, this would cause a flare-up in his plantar fasciitis even with the use of orthotics.  

A July 2006 VA medical treatment record shows that the Veteran complained of very painful plantar fasciitis, left side.  On examination, neurovascular status was intact in both lower extremities, there was no edema or no cyanosis, and no open sores.  There was moderate to severe pain upon direct palpation of the plantar heel, left side, and also along the plantar fascia.  The left heel was injected with 1 cc of Lidocaine plain 1% plus 10 mg of Kenalog.

An August 2006 VA medical treatment record noted that the Veteran had low back and left foot pain.  

The Veteran was provided a VA medical examination in May 2008.  The claims file was reviewed.  The Veteran reported that his feet hurt more than they did four or five years ago and had a heel spur on the back of his left foot.  He reported that he took Naproxen 500 mg. twice a day.  Left foot symptoms included pain while standing and walking and the pain was all across the bottom of the foot and around the heel.  Heat occurred over the entire foot.  There was stiffness, fatigability, weakness, and lack of endurance that affected the entire foot.  Right foot symptoms included pain that occurred while walking and standing, which was located on the bottom of the foot.  There was heat, stiffness, fatigability, weakness, and lack of endurance that affected the entire foot.  There were flare-ups of foot joint disease weekly or more often of less than one day.  Precipitating factors were walking, standing, first getting up in the morning or after prolonged rest.  Alleviating factor was rest.  Regarding limitations on walking, he was a mail man and had to take a break about one hour into his route.  He stated that prolonged sitting made them feel worse when he first gets up and starts and doesn't feel as bad on flat surface, but hills, inclines, and stairs were very difficult.  He used an orthotic insert for his plantar fasciitis with heel spur.  On examination of the left foot, there was objective tenderness of the left heel, ball of foot, and arch.  There was no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  On examination of the right foot, there was objective evidence of tenderness along the ball and arch of foot.  There was no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  The X-rays showed no degenerative change apart from the enthesophytes at the insertion of the Achilles tendons bilaterally, the plantar arch of both feet was maintained.  There was no soft tissue swelling.  The Veteran was currently employed as a mail carrier and his condition had significant effects on his occupation consisting of decreased mobility and pain.  

During the September 2009 DRO hearing, the Veteran testified that his feet were moderate to severe when standing on them.  He stated that the area was tender.  He reported that the area can stiffen up and it can lock up occasionally.  The Veteran stated that his conditions caused him to walk more on the right side.  

A February 2013 report from Dr. J. D., stated that the Veteran was very disabled by this complaint and it was a possibility that his left foot pain was related to sciatica rather than an intrinsic foot problem.  Dr. J. D. stated that the Veteran could not be employed in any capacity that required walking or standing because of the foot pain.  

The Veteran was provided a VA examination in November 2015.  The Veteran's VA e-folder was reviewed.  The diagnosis was listed as plantar fasciitis.  The Veteran reported that he had increased pain of both feet when he was standing or walking for prolonged periods.  He had more sedentary work since 2008, which had helped some.  He has pain while walking on concrete.  The Veteran stated that he had the most problems when he first gets up and puts weight on his feet.  This aggravation is with standing or walking on level ground for greater than 30 minutes.  There was prolonged plantar pain with standing and walking.  The Veteran described flare-ups of bilateral foot pain.  He stated that he had daily flare-ups when first getting up from sitting or lying and it will last five minutes.  With prolonged walking or standing, flare-ups will last at least three to four times weekly and lasting several hours.  He gets relief from massage and rest.  The Veteran reported functional impairment and loss consisting of increased pain when walking or standing for prolonged periods.  He has had more sedentary work since 2008 which helped some.  He had pain while walking on concrete.  He stated that he had the most problems when he first gets up and puts weight on his feet.  He had pain with use of the feet, which was pain accentuated on use.  He did not have pain on manipulation of feet, no indication of swelling on use, and that he tried orthotics but they did not help.  He had extreme tenderness of plantar surfaces on one or both feet.  There was no decreased longitudinal arch height of one or both feet on weight-bearing, no objective evidence of marked deformity of one or both feet, no marked pronation, no inward bowing, no marked inward displacement, and pain contributed to functional loss.  The X-ray report noted that no plantar calcaneal spurs were identified, the plantar arch was maintained and there was no soft tissue swelling or significant degenerative changes.  There were small enthesophytes.  The examiner stated that the findings on X-ray were incidental and had no relevance to the plantar fasciitis diagnosis.  The examiner explained that on examination, there was tenderness at plantar aspects of bilateral heels extending to the bilateral arches.  This gave accuracy to his statement that he had pain with standing or walking on a level surface for 30 minutes.  For the reasons given, this condition would cause the Veteran to have moderate impairment in performing physical labor.  This condition would not impair the Veteran from performing sedentary labor.  The examiner explained that the plantar fasciitis was not manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to the right angle, shortened plantar fascia, or any tenderness under the metatarsal heads.  As noted, the tenderness is over the arches and plantar fascia nor dropped forefoot.  There were no hammertoes, callosities, or varus deformities.  Left heel spur was not noted on X-rays.  

At this juncture, the Board notes that the assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Although VA regulations allow for ratings by analogy, see 38 C.F.R. § 4.20, the Court recently held that when a condition is specifically listed in VA's schedule for rating disabilities, it may not be rated by analogy; in other words, an analogous rating may be assigned only where the service-connected condition is unlisted in VA's schedule for rating disabilities.  See Copeland v. McDonald, 27 Vet. App. 333, 336-337 (2015) (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993). 

In this case, the rating criteria for the feet do not provide a diagnostic code specific to plantar fasciitis.  See 38 C.F.R. § 4.71a.  As such, the Board may apply an analogous rating to the service-connected bilateral plantar fasciitis.  The rating criteria for the feet list diagnostic codes for acquired flatfoot (Diagnostic Code 5276); bilateral weak foot (Diagnostic Code 5277); acquired claw foot (pes cavus) (Diagnostic Code 5278); unilateral or bilateral anterior metatarsalgia (Morton's disease) (Diagnostic Code 5279); unilateral hallux valgus (Diagnostic Code 5280); unilateral severe hallux rigidus (Diagnostic Code 5281); hammertoe (Diagnostic Code 5282); malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283) and other foot injuries (Diagnostic Code 5284). 

Several of these diagnostic codes are simply not applicable to the Veteran's service-connected bilateral plantar fasciitis as there is no evidence of bilateral weak foot (Diagnostic Code 5277); acquired claw foot (Diagnostic Code 5278); unilateral or bilateral anterior metatarsalgia (Diagnostic Code 5279); unilateral severe hallux rigidus (Diagnostic Code 5281); hammer toe(s) (Diagnostic Code 5282); or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283). 

The Board has considered whether it would be more appropriate to rate the Veteran's bilateral plantar fasciitis under Diagnostic Code 5284, which pertains to injuries of the foot not described by other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  Id.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See note following Diagnostic Code 5284. Importantly, with this code, each foot may be rated separately.

The Board notes that the rating criteria do not define moderate, moderately severe, or severe.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

When considering the evidence of record in total, the Board finds that it supports the assignment of separate initial ratings of 10 percent throughout the entire appeal period for the service-connected plantar fasciitis, right foot, and 10 percent for the service-connected plantar fasciitis, left foot under Diagnostic Code 5284.  This is so because the symptoms manifested by the Veteran's plantar fasciitis more nearly approximate the criteria for moderate foot injury.  However, the Board finds that a rating in excess of 10 percent under Diagnostic Code 5284 for either foot is not warranted as the evidence does not reflect moderately severe foot injury.  In this respect, the Board acknowledges the Veteran's reports of severe pain, weakness, and locking up, limitations on standing and walking, pain accentuated on use, flare-ups, tenderness on examination, the May 2008 VA examiner's opinion that the condition had significant occupational effects due to decreased mobility and pain, and Dr. J.D.'s opinion that the Veteran was very disabled by his condition.  Nonetheless, the Board finds that the clinical findings viewed in connection with the Veteran's reported symptoms support ratings of 10 percent for each foot, but no higher.  For instance, on examination in May 2008, there was no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  The X-rays showed that the plantar arch of both feet was maintained and there was no soft tissue swelling.  In addition, the November 2015 VA examiner considered the Veteran's reported symptoms, and still determined that the Veteran's condition would only have a moderate impairment in performing physical labor.  Further, while the Veteran reported functional impairment and loss, he only stated that this loss and impairment consisted of increased pain.  In light of the evidence of record, the Board finds that ratings in excess of 10 percent for either foot are not warranted.  

The Board has considered the other diagnostic criteria related to the feet to determine whether any higher or separate ratings would be warranted under any other provision.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is dependent on the facts of a particular case).  As there is no evidence of weak foot, claw foot, anterior metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones associated with the Veteran's bilateral plantar fasciitis, Diagnostic Codes 5277, 5278, 5279, 5282, and 5283, respectively, are not for application. 

The Board also considered other provisions which might provide for a higher evaluation with respect to the issue on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board finds that Diagnostic Code 5284 considers functional loss and impairment due to pain as the term "moderate" takes into account all symptoms pertaining to the feet.  

In this case, the Board finds that separate ratings of 10 percent are warranted for each foot.  In addition, there is no identifiable period that would warrant ratings in excess of 10 percent for either foot.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for higher ratings.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sciatica, Left Lower Extremity

The Veteran's sciatica, left lower extremity, is rated as 10 percent prior to November 2, 2015 and rated as 20 percent from November 2, 2015.  Under the criteria of Diagnostic Code 8520 for rating impairment of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

A September 2004 VA general examination report shows that the Veteran's muscle strength was 4/5 in bilateral lower extremities and deep tendon reflexes were 2+.  Monofilament sensation is intact and equal in the bilateral lower extremities.  

A December 2004 private medical treatment record shows that there was positive SLL and positive Tinel's sign and he had B/L abductor weakness including obturator nerve, buttocks pain radiating into feet including sciatic nerve.  The Veteran also complained of leg pain.  

An August 2006 VA medical treatment record shows that the Veteran reported numbness and tingling in his legs and some mild weakness in his legs.  The strength and sensation of the lower extremities was intact.  The muscle bulk and tone of the lower extremities was intact.  

The Veteran was provided a VA medical examination in December 2006.  The claims file was reviewed.  He reported that he had pain down both legs.  He reported that he had problems with the outer aspects of both thighs being numb and noticed decreased hair growth on the outer aspect of both thighs.  The Veteran walked unassisted.  On physical examination, the Veteran limped favoring his left side.  Muscle strength was 4/5 in the left lower extremity.  Sensation was slightly decreased in the left lower extremity in the toes, but otherwise normal.  The examiner found that there was sciatica of the right and left lower extremities, more pronounced on the left.  

A March 2008 VA examination report for the spine shows that the claims file was reviewed.  The Veteran reported that his feet and legs were going numb and hurting.  He stated that he will occasionally be walking and will get to where he cannot bend his legs right and his feet go numb.  Again, review of symptoms indicated symptoms of numbness, paresthesias, leg or foot weakness, and unsteadiness.   His constant and daily pain radiated down into hips and legs and was sharp.  Motor examination revealed 4/5 in all areas tested.  Muscle tone was normal and there was no muscle atrophy.  Sensory examination revealed 1/2 for light touch for left and right and was located on the plantar surfaces of the great toes.  The detailed reflex exam reflected 1+ (hypoactive) for all reflexes tested.  Lasegue's sign was positive for both.  The Veteran was currently employed and missed approximately three to four weeks at his job as a mail carrier due to back pain, leg pain and numbness.   

During the September 2009 hearing, the Veteran reported that he felt that his pain was moderate.  He stated that it hurt when he stood up and sat down.  He said that he worked as a mailman and the pain was excruciating because he had to walk down steps and uneven lawns.  He reported that after a while during the day, his pain would rise to a severe level.  The Veteran testified that his left leg was moderate severity.   He stated that it was doing better with his new job and stated that it still goes numb, but that his right leg was currently light.  See hearing transcript page 7.  

A June 2009 VA neurology consult shows, on motor examination, that the Veteran had 5/5 strength in bilateral upper extremities and 4/5 strength in bilateral lower extremities.  He had no atrophy of his muscles.  The Veteran had mild decreased sensation to pinprick in 2nd and 3rd fingers on both hands.  He had normal vibratory sensation, light touch, and position sense.  Deep tendon reflexes were 2+ in bilateral upper extremities, 3+ at bilateral patellas, 2+ at ankles and had downgoing toes bilaterally.  Gait was wide-based and mildly antalgic.  Romberg was negative.  

A February 2012 VA neurology consult shows that, on examination, motor strength was 5/5 throughout.  Deep tendon reflexes were 1+ and symmetrical.  Sensory examination showed decreased sensation in 2nd and 3rd fingers in both hands.  Coordination was normal and gait was steady.  

A May 2012 VA medical treatment record shows that the Veteran reported intermittent numbness down both lower extremities and felt that it was worsening.  Examination of the extremities showed full range of motion with no edema.  Pedal pulses were 2+ symmetric.  

A February 2013 report from Dr. D. indicated that the Veteran had sciatica and it was severe on his left side.  Dr. D. stated that at his last VA examination in 2006, he had weakness in tibialis and all of his complaints and range of motion were well documented and have not changed.  Physical examination showed weakness in the tibalis anterior on the left and a 20 percent loss of power in both quadriceps and both hamstring sets.  Straight leg raising was positive on the left.  

In March 2013, the Veteran testified that his right leg symptoms were periodic and not of the same severity as the left leg.  He said he did not have pain in the foot now or numbness in the right foot, but had numbness in the entire leg.  

An October 2014 VA treatment record indicated chronic constant burning pain down the buttock and left leg.

The Veteran was provided a VA medical examination on November 2, 2015.  The claims file was reviewed.  The examiner listed a diagnosis of lumbar radiculopathy, bilateral.  The Veteran stated that he had a persistent pain from the low back down posterior legs to the knees.  It was worse on the left.  The pain was aggravated by prolonged sitting of greater than 30 minutes and prolonged level walking or standing of greater than 30 minutes.  Walking up or down inclines or stairs will also aggravate the right or left leg pain.  He had numbness and tingling down either leg for 15 minutes after the aggravation of the pain in the legs.  There was constant pain of a moderate degree of the left lower extremity.  There was severe intermittent pain of the left lower extremity.  There was moderate paresthesias/dysthesias of the left lower extremity.  There was moderate numbness of the left lower extremity.  Muscle strength testing was 5/5 in all areas tested.  Reflexes were 2+ in all areas tested.  Sensation was decreased in foot/toes.  The Veteran's gait was normal.  Phalen's and Tinel's sign was negative for the left.  The sciatic nerve manifested in incomplete paralysis of a moderate degree.  All other nerves were normal.  The Veteran did not use assistive devices.  The examiner noted that the Veteran's radiculopathy of the left lower extremity would cause him to have a severe impairment performing physical labor and the condition would not impair the Veteran from performing sedentary labor.

Prior to November 2, 2015, a rating is not warranted in excess of 10 percent.  The Board notes that the February 2013 opinion from Dr. D. indicated moderate sciatica and 20 percent loss of power.  However, in consideration of all findings, the Board does not find that the Veteran's sciatica manifested in moderate incomplete paralysis.  While Dr. D. noted that the Veteran's sciatica's symptoms were documented by VA examination in December 2006 and had not changed, and were severe, the December 2006 VA examination report indicated that while the Veteran complained of numbness, tingling, and pain, on examination, muscle strength was 4/5 in the left lower extremity.  Sensation was slightly decreased in the left lower extremity in the toes, but otherwise normal.  In addition, the March 2008 VA examination report noted the Veteran's complaints of pain, numbness, weakness, unsteadiness, and paresthesias.  However, motor examination revealed 4/5 in all areas tested.  Muscle tone was normal and there was no muscle atrophy.  Sensory examination revealed 1/2 for light touch for left and right and was located on the plantar surfaces of the great toes.  While the detailed reflex exam was not normal (2+), the reflexes were still 1+ for all reflexes tested.  In addition, a February 2012 VA neurology consult shows, on examination, motor strength was 5/5 throughout.  In reviewing all of the evidence, the Board finds that the Veteran's sciatica of the left lower extremity more nearly approximates the criteria for mild incomplete paralysis and not moderate incomplete paralysis.  

The Board considered the Veteran's statements and testimony regarding the degree of pain in his left lower extremity, the rating criteria is not only based on pain, but is characterized as "moderate incomplete paralysis."  The Board assigns greater probative value to the clinical findings of record than the Veteran's statements addressing the degree of severity of his disability.  An initial rating in excess of 10 percent prior to November 2, 2015, is not warranted.  

In addition, from November 2, 2015, the Board finds that the Veteran's disability more nearly approximates the symptoms for a moderate incomplete paralysis, but not moderately severe incomplete paralysis.  For instance, the November 2, 2015 VA examination report shows moderate constant pain, severe intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness.  Muscle strength testing was 5/5 in all areas tested.  There was no muscle atrophy.  Reflexes were 2+ (normal) in all areas tested.  The Veteran's gait was normal.  In addition, the examiner opined that the sciatic nerve manifested in incomplete paralysis of a moderate degree.  The examiner noted that the Veteran's radiculopathy of the left lower extremity would cause him to have a severe impairment performing physical labor and the condition would not impair the Veteran from performing sedentary labor.  Although the examiner indicated that the Veteran's condition would cause a severe impairment in performing physical labor, the examiner explained that the Veteran's paralysis was considered to be of a moderate degree and not moderately severe.  While the Veteran's pain is constant, the Board finds that the clinical findings more nearly approximately moderate incomplete paralysis and not moderately severe incomplete paralysis.  The Board again acknowledges the Veteran's statements regarding the severity of his disability, but the Board assigns greater value to the clinical findings of record based on examination of the Veteran, testing of his lower extremity and the statements of a medical professional regarding the severity of the incomplete paralysis.  

In this case, the Board finds that staged ratings are not warranted other than those assigned in this case.  There is no identifiable period that would warrant an initial rating in excess of 10 percent prior to November 2, 2015 or an initial rating in excess of 30 percent from November 2, 2015.  In light of the above, a preponderance of the evidence is against the claim for higher ratings.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





Sciatica, Right Lower Extremity

The Veteran's sciatica, right lower extremity, is rated as 0 percent under Diagnostic Code 8520 prior to November 2, 2015 and rated as 20 percent disabling from November 2, 2015.  

The Veteran was provided a VA medical examination in December 2006.  The claims file was reviewed.  He reported that he had pain down his legs.  He reported radiation of pain, outer aspects of both things being numb and decreased hair growth on the outer aspect of both thighs.  The Veteran walked unassisted.  On physical examination, he walked with a limp favoring his left side.  Muscle strength was 5/5 in the right lower extremity and sensation was intact in the right lower extremity. 

During the September 2009 hearing, the Veteran reported that he felt his pain was moderate.  He stated that it hurt when he stood up and sat down.  He said that he worked as a mailman and the pain was excruciating because he had to walk down steps and uneven laws.  He reported that after a while during the day, his pain would rise to a severe level.  The Veteran testified that his left leg was moderate severity.  He stated that it was doing better with his new job and stated that it still goes numb, but that his right leg was currently light.  See transcript page 7.  

A June 2009 VA neurology consult shows, on motor examination, that the Veteran had 5/5 strength in bilateral upper extremities and 4/5 strength in bilateral lower extremities.  He had no atrophy of his muscles.  The Veteran had mild decreased sensation to pinprick in 2nd and 3rd fingers on both hands.  He had normal vibratory sensation, light touch, and position sense.  Deep tendon reflexes were 2+ in bilateral upper extremities, 3+ at bilateral patellas, 2+ at ankles and had downgoing toes bilaterally.  Gait was wide-based and mildly antalgic.  Romberg was negative.  

A February 2013 report from Dr. D. indicated that the Veteran had sciatica and it was moderate on the right side.  Dr. D. stated that at his last VA examination in 2006, he had weakness in tibialis and all of his complaints and range of motion were well documented and have not changed.  Physical examination showed weakness in the tibalis anterior on the left and a 20 percent loss of power in both quadriceps and both hamstring sets.  Straight leg raising was positive on the left.  

In March 2013, the Veteran testified that his left leg was worse than his right and he had shooting pain.  He stated that he was unstable a lot.

The Veteran was provided a VA medical examination on November 2, 2015.  The claims file was reviewed.  The examiner listed a diagnosis of lumbar radiculopathy, bilateral.  The Veteran stated that he had a persistent pain from the low back down posterior legs to the knees.  It was worse on the left.  The pain was aggravated by prolonged sitting of greater than 30 minutes and prolonged level walking or standing of greater than 30 minutes.  Walking up or down inclines or stairs will also aggravate the right or left leg pain.  He had numbness and tingling down either leg for 15 minutes after the aggravation of the pain in the legs.  The right lower extremity had moderate constant pain, severe intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness.  Muscle strength testing was 5/5 in all areas tested.  There was no muscle atrophy.  Reflexes were 2+ in all areas tested.  Sensation was decreased in foot/toes.  The Veteran's gait was normal.  Phalen's and Tinel's sign was positive for the right side.  There was moderate incomplete paralysis of the right lower extremity and all other nerves were normal.  The examiner noted that the right radiculopathy would have a moderate impairment in performing physical labor and would not impair the Veteran from performing sedentary labor.  

In this case, the Board finds that an initial 10 percent rating is warranted for sciatica of the right lower extremity prior to November 2, 2015.  The evidence shows that the Veteran had symptoms of pain, weakness, numbness, and tingling.  In resolving any doubt in favor of the Veteran, a 10 percent rating is warranted for mild incomplete paralysis of the right lower extremity.  A rating is not warranted in excess of 10 percent.  The Board notes that the February 2013 opinion from Dr. D. indicated moderate sciatica of the right lower extremity and 20 percent loss of power.  However, in consideration of all findings, the Board does not find that the Veteran's sciatica manifested in moderate incomplete paralysis.  While Dr. D. noted that the Veteran's sciatica's symptoms were documented by VA examination in December 2006 and had not changed, the December 2006 VA examination report indicated that while the Veteran complained of numbness, tingling, and pain, on examination, muscle strength was 5/5 in the right lower extremity and sensation was intact in the right lower extremity.  The Board considered the Veteran's statements and testimony regarding the moderate pain in his right lower extremity, the rating criteria is not only based on pain, but is characterized as "moderate incomplete paralysis."  The Board assigns greater probative value to the clinical findings of record than the Veteran's statements addressing the moderate nature of his disability.  A rating in excess of 10 percent prior to November 2, 2015, is not warranted.  

From November 2, 2015, the Veteran's sciatica of the right lower extremity does not warrant a rating in excess of 20 percent.  The Board finds that the Veteran's disability more nearly approximates the symptoms for a moderate incomplete paralysis, but not moderately severe incomplete paralysis.  For instance, the November 2, 2015 VA examination report shows moderate constant pain, severe intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness.  Muscle strength testing was 5/5 in all areas tested.  There was no muscle atrophy.  Reflexes were 2+ (normal) in all areas tested.  The Veteran's gait was normal.  The examiner indicated that there was moderate incomplete paralysis of the right lower extremity and all other nerves were normal.  The examiner noted that the right radiculopathy would have a moderate impairment in performing physical labor and would not impair the Veteran from performing sedentary labor.  In this respect, the Board finds that the clinical findings support a moderate incomplete paralysis, but not moderately severe incomplete paralysis.  The Board again considered the Veteran's statements regarding the severity of his disability, but the Board assigns greater value to the clinical findings of record based on examination of the Veteran, testing of his lower extremity and the statements of a medical professional regarding the severity of the incomplete paralysis.  

In this case, the Board finds that staged ratings are not warranted other than those assigned in this case.  There is no identifiable period that would warrant a rating in excess of 10 percent prior to November 2, 2015 or a rating in excess of 20 percent from November 2, 2015.  In light of the above, a preponderance of the evidence is against the claim for higher ratings.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Heel Spur

The Veteran's left heel spur is rated as 10 percent disabling under Diagnostic Codes 5299-5284.  Diagnostic Code 5284, foot injuries, other, is a general Diagnostic Code under which a variety of foot injuries may be rated. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2015).  Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Id.   Moderately severe foot injuries are assigned a 20 percent disability rating.  Id.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  Id. 

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence such that its decision is "equitable and just."  38 C.F.R. § 4.86 (2015).  A note to Diagnostic Code 5284 states that actual loss of use of the foot should be rated as 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

The May 2008 X-rays showed that the plantar arch of both feet was maintained.  The Board notes that a June 2008 addendum opinion from a VA examiner stated that the Veteran "clearly had" bone spurs, but then included the May 2008 X-ray, which noted the presence of enthesophytes, but that no calcaneal spur was appreciated.  

The Veteran was provided a VA medical examination in November 2015.  The VA e-folder was reviewed.  The X-ray noted that no plantar calcaneal spurs were identified.  The examiner explained that on examination, there was tenderness at plantar aspects of bilateral heels extending to the bilateral arches.  This gave accuracy to his statement that he had pain with standing or walking on a level surface for 30 minutes.  For the reasons given, this condition would cause the Veteran to have moderate impairment in performing physical labor.  This condition would not impair the Veteran from performing sedentary labor.

In this case, the Board finds that a rating in excess of 10 percent is not warranted for left heel spur.  In fact, the most recent examination determined that there was no spur found on X-ray as well as on X-ray in May 2008.  The Board recognizes the Veteran's complaints of pain; however, the Veteran has also reported such complaints in connection with his service-connected plantar fasciitis of the left foot.  The Board finds that the spur is not productive of moderately-severe impairment.  

In this case, the Board finds that staged ratings are not warranted.  There is no identifiable period that would warrant a rating in excess of 10 percent.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claim for a higher rating.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Irritable Bowel Syndrome

The Veteran's disability is rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous ratings under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

A March 2006 VA medical treatment record showed that the Veteran had borderline lactose intolerance and low serum carotene probably due to primary lactose deficiency/poor dietary intake versus primary malabsorption, small bowel diagnosis.  The Veteran had diarrhea much less and had occasional cramping.  

The Veteran was provided a VA examination in December 2006.  The claims file was reviewed.  He reported that the problems with the irritable bowel syndrome started in 2003.  He stated that it started with diarrhea.  He reported mushy bowel movements and that he gets lower abdominal pain.  He reported that his weight fluctuated some since he had been off active duty, no nausea or vomiting associated with the irritable bowel symptoms.  The Veteran stated that he had about 7 bowel movements a day and had occasional constipation.  He stated that the diarrhea is constant and he had to go 20 to 30 minutes after eating.  Its effects on his job were that his mail route was timed and he had to constantly explain why he was late which was because of his bowel movements.  On examination, there was vague tenderness to deep palpation of the abdomen.  The radiology report of the upper GI and small bowel indicated an impression of normal upper GI and small bowel series.  The examiner listed a diagnosis of irritable bowel syndrome.

A March 2008 spine VA medical examination report noted that the Veteran reported frequent diarrhea with four bowel movements when at work and reported bowel movements 45 to 60 minutes after eating.  The Veteran had been diagnosed with irritable bowel syndrome and lactose intolerance and it was not related to the back.  

During the September 2009 DRO hearing, he stated that he had cramping and stomach stress.  He stated that he either has constipation or diarrhea.  

The Veteran was provided a VA examination in November 2015.  The Veteran's claims file was reviewed.  The Veteran was last evaluated in 2006.  Since that time, the Veteran stated that he has had more frequent problems with loose stools with lower abdominal cramping.  He has had this problem most every morning and at least five to six mornings weekly.  The bowels moved two to three times in the morning with episodes.  There was no bleeding.  Carbonated beverages aggravate him and also dairy products.  The examiner indicated that the Veteran had episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition consisting of episodes of bowel disturbance with abdominal distress with frequent episodes and episodes of exacerbations and/or attacks of the intestinal condition consisting of loose stools preceded by lower abdominal cramping five to six days of the week and would have two to three bowel movements with these episodes.  The number of exacerbations in the past twelve months was seven or more.  He did not have weight loss attributable to the condition or malnutrition or serious complications.

To warrant the maximum assignable rating of 30 percent, there must be symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

In reviewing all of the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds he is entitled to an initial rating of 30 percent for irritable bowel syndrome.  The Board finds that the Veteran showed symptoms which, taken as a whole, more nearly approximate the 30 percent rating criteria.  See 38 C.F.R. § 4.7.  The evidence shows that the Veteran experienced abdominal distress, cramping, alternating periods of constipation and diarrhea, as well as palpable tenderness in the abdomen.  An initial rating of 30 percent for irritable bowel syndrome is granted.

Turning to whether the irritable bowel syndrome warrants an initial rating in excess of 30 percent, a 30 percent rating is the highest schedular rating available under Diagnostic Code 7319 for irritable bowel syndrome.  The Board has considered the application of other diagnostic codes, but no others are applicable in this case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  

In this case, the Board finds that an initial rating in excess of 30 percent is not warranted.   In addition, there is no identifiable period that would warrant a rating in excess of 30 percent and staged ratings are not warranted.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 30 percent.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular Consideration

The Board has considered whether referral for extra-schedular consideration is warranted.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008).  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's carpal tunnel syndrome of the right hand, plantar fasciitis of the left foot, plantar fasciitis of the right foot, sciatica of the left lower extremity, sciatica of the right lower extremity, left heel spur, and irritable bowel syndrome, with the established criteria found in the rating schedule for the disabilities show that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, as discussed above. 

Specifically, concerning the carpal tunnel syndrome, the Veteran complained of numbness, tingling, weakness, pain, and effects on his activities of daily living and occupation when he had to perform tasks using his right hand and had to drive with his left hand.  However, the Board finds that the rating criteria addressing moderate incomplete paralysis, addresses the aforementioned symptoms associated with the right carpal tunnel syndrome and the symptoms are not considered unusual or exceptional.  

Concerning plantar fasciitis, the evidence shows symptoms of pain, weakness, locking up, flare-ups, limitations on standing and walking, and pain accentuated on use.  However, the Board finds that such symptoms are considered by the assigned ratings under Diagnostic Code 5284 consisting of moderate injury and the symptoms are not considered unusual or exceptional so as to render the rating criteria inadequate.  

Concerning sciatica of the lower extremities, the Veteran complained of weakness, pain, numbness, tingling, and the Board finds that such symptoms are considered by the ratings assigned under Diagnostic Code 8520.  The reported symptoms are not considered exceptional or unusual so as to render the rating criteria inadequate.  

With respect to left heel spur, the Veteran has primarily complained of pain and the X-rays do not reflect any findings of spurs.  The Board finds that the rating criteria reasonably describe the Veteran's symptoms and level of disability.  

Finally, with respect to irritable bowel syndrome, the Veteran complained of constipation, frequent bowel movements, and abdominal cramping and distress, and effects on his occupation consisting of frequent bathroom breaks.  The Board finds that the ratings under Diagnostic Code 7319 adequately describe his symptoms and level of disability.  

In light of the above, the Board finds that the available schedular ratings for the aforementioned disabilities are adequate and there is no exceptional or unusual disability picture associated with the service-connected disabilities that would render the applicable rating criteria inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Referral for extra-schedular consideration is not warranted.  

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Purposes for Individual Unemployability (TDIU)

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, neither the Veteran nor the record indicates that he is unemployable due to his service-connected disabilities.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for carpal tunnel syndrome, right hand, is granted for the entire appeal period.  

Entitlement to a separate rating of 10 percent, but no higher, for plantar fasciitis, right foot, is granted.  

Entitlement to a separate rating of 10 percent, but no higher, for plantar fasciitis, left foot, is granted.  

Prior to November 2, 2015, entitlement to an initial rating in excess of 10 percent for sciatica, left lower extremity, is denied.  

From November 2, 2015, entitlement to an initial rating in excess of 20 percent for sciatica, left lower extremity, is denied.  

Prior to November 2, 2015, entitlement to an initial rating of 10 percent, but no higher, for sciatica, right lower extremity, is granted.  

From November 2, 2015, entitlement to an initial rating in excess of 20 percent for sciatica, right lower extremity, is denied.  

Entitlement to an initial rating of 30 percent, but no higher, for irritable bowel syndrome is granted.  


REMAND

Hypertension

A September 2004 VA general medical examination report shows that the Veteran reported that he has never been told that he had high blood pressure before.  The examiner stated that the Veteran did not have hypertension.  A December 2004 private medical treatment record indicated an impression of hypertension.  A November 2006 VA medical examination report listed an impression of normal blood pressure; however, the claims file was not available for review.  The Veteran was provided a VA examination in November 2015.  The blood pressure readings were 138/89, 130/86, and 126/86.  The examiner responded "no" to the question as to whether the Veteran now has or has ever been diagnosed with hypertension.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that in reviewing the records, the examiner commented that the Veteran has "never been diagnosed as having hypertension or treated as such."  

Based on the evidence of record, the Board will concede a diagnosis of hypertension to fulfill the requirement for a current disability.   The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).

As the Board concedes a diagnosis of hypertension, the Board finds that an addendum opinion is required to determine the nature and etiology of the Veteran's hypertension.  The issue as to whether hypertension is secondary to the service-connected PTSD was raised during the March 2013 hearing and must be addressed in the requested VA addendum opinion.  

Cervical Spine

In this case, the Board remanded the issue for entitlement to service connection for cervical spine disability for a VA medical examination.  The November 2015 VA examiner opined that the Veteran's condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no evidence in the service treatment records that the Veteran ever had any cervical spine condition while in the military.  The examiner stated that the examination showed a diagnosis of degenerative arthritis and there was no documentation of such a condition during military service and no nexus between the cervical spine and events while in the military.  However, the examiner did not address a September 2004 VA general examination report, provided mere months after separation from active service, which showed that the Veteran had tenderness to palpation of the C7 region.  The examiner indicated an impression of cervical strain as a result of compensating for compression of the thoracic disc.  The Board finds that the November 2015 VA examiner's opinion is inadequate and an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the November 2015 VA examiner, if available, or another suitably qualified VA examiner regarding the nature and etiology of the claimed hypertension.  The claims folder must be made available for review and noted in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

*Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that hypertension was incurred in or otherwise related to active service.

*Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any hypertension was proximately caused or aggravated by service-connected PTSD.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be provided for all opinions reached.

2.  Request an addendum opinion from the November 2015 VA examiner, if available, or another suitably qualified VA examiner regarding the nature and etiology of the cervical spine disability.  The claims file must be made available for review and noted in the examination report.  After a review of the claims file, the examiner is asked to address the following: 

*Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that a cervical spine disability was incurred in or otherwise related to active service.

*Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any cervical spine disability was proximately caused or aggravated by service-connected degenerative disc disease of the lumbar spine.  

Please address the September 2004 VA examination report, which noted tenderness to the cervical spine, and a diagnosis of cervical strain related to the thoracic spine.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be provided for all opinions reached.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


